LIBU-DIT : DIOA + 2001.
ZONE DE : #0LOMSA.
S/REGION DB; L'EQUATEUR.

évéésé-chä som ons

]
à LL LEE EE EEE EE CELLES ;.
LbE CONCESSION ORDINAIRE s°Db/C.0. )> pu AA. AO À: .
BAIL # VInGT=CInQ (25) ANS.= .

L LS NME EEE LE LEE LEE EEE ESS OS ph

IQUE DU ZAIRE, représentée par le Conservateur des Titres
piliers de la circonscription foncière de Mrandaka, agissant en
des pouvoirs qui lui sont conférés par l'Arrêté =°2,444/004/
7 du 20 octobre 1987, spécialement en son article premier por
délégation des pouvoirss ci-après denossée "LA REPUBLIQUE" de

La Société par actions à responsabilité limitée demomsée "PLANTATIO»
M 'LEVER AU ZAIRE" en awrégé "PLZ" constituée dans le Cadre de la légis
_ lation æaïroise dont les statuts et leurs modifications ont été pue
D 2165 au jourzal officiel de la Répuslique du Zaïre numéro douse du

'hQuinse juin mil neuf Cent quatre-vingtæuus iuscrite au mouveai Regi!
fre du LVommerce de Kinshasa sous le numéro 2493, ayant s0n siège 0:
Eial à Kinshasa, 16 avenue Lieutenant volonel LUKUSA, 5P.8.611 = Ki

ms hasa, Ci=après denommée "LE CONCESSIONNAIRE ORDINAIRE" de seconde —

DAT, mm D 0 8 on pm qe = = eo er us de PARTS 2 taie Lénine ide

IL A ETE CONVENU CE QUI SUIT #

RRICLE 1. LA REPUSLIQUE concède au soussignée de seconde parts qui ac
te un droit de concession ordinaire d'une durée de VINGT=CUINQ (25)s
| renouvelable commençant à Courir le jour de sa signature et portant su
la parcelle n°SR.64 du plan Cadastral, située à Djoa » Bekondji, =0ne
Bolomba à destination industriel d*‘une superficie dêun hectare dont 1:

mites sont représentées par un liséré rouge au Croquis Ci=amnexé fai
D échelle do 1 à =.70C, pm ee

ICLE 2. Le présent Contrat ne sera effectif qu'après paiesent par !
Gessionnaire ordinaire d'un montant de 230.000 NZ représentant le -
” x de référence et les taxes rénumératoires d'usage,-------=---

: D: Le Concessionnaire ordinaire a l'obligation de maintenir s:
la Par Celle ConcCèdée une mise en valeur au moëns égale à Celle Consta

le proCès=verbal de Constat dressé le ::/ © /1995, sauf en Cas à
lition en vue d'une reconstruction ou transformation ultérieure,

CLE 4. Tout changement de destinatio |
n est suvbordonué à l'ostentio
e autorisation expresse, écrite et pré a? |
2° er le cet Ode em ob). can
ICLE 5. Pour tout Ce qui ne résulte
pas des
t Contrat est régi par les dispositions |
t n°?

Deuxième feuiilet.
re DEEE OT ENS
5 à pu A4A0 1 45

ss10n ORDINATRE n°b8/C.0,

"'TYYITITLONET ELLE LEREESSSSSSS

certificat d'enregistrement vol

fETLELLLE

+ suite au une 2124

cutionu ou ia violation d'une des couditions reprises
la résiliation de plein droit du présent contrat
mise on deseure,s"LE & VESS1082AI RE ONDI_AIRE" +
pligatiouss tou per le Trésor

à titre d'indms nie so ee die

ses 0
cquises

1t6,----"--"
4 concerue i'exécutios du présent contrats
CESSIONNAIRE ORDISAIME

e domicile» LE -0.
e de et à sO0LOMSAs LA REPUwL i QU
tion des Titres immosilier

1e AA! AO  1993-®

ux de la zon
ux de la UVonser Ta

MHANDAKAS en dourle expéditions

BE: di
AT

d'ert AE F3

À enregistré

Loe-dWoA,

mTRAT DE CONUESSION ORDINAI 72
LE rate tert ere EEE EE PE EE

éution ou la violation d'une des Cosditions ’
iera La résiliatéäon de pinin droit du présent permet

= mise on deseure,"LË VO. UESSIOMLAITRE OMDI AIME" +
ses PUR toute sommes perçues par Trésor
dues dtitre d'induut té ,-----""""""""""""""""""

jh tout de qui concerue l'exécution du prése.t sontrats

Harent élire domicile, LE .0..CÉSSIONnAIRE ORDILAIME *
jauX de La zone de et à »OLOMsA, LA REPUSLIQUE DU ZAIÏRE,
eaux de la Uonserration des Titres imnowiliers à KéAsDASA.-

l à MHANDAKA, en dourle enpéditions 1e 4/ 1 AO 1 1993.

ONNAIRE ORDINAIRE, <<, POUR LA REPU2LIQUE ,

LE PLZ LE L0,.SERVATEY LES TITRES IMMO: I1L1:1È#S
® NE LE)
BA NIVHBA. 20
LÉGER le, ‘te
fu N DE EME: =
/ “4 rs L'
’ TR
Los

de référeuce et taxes rénu sé

toires pour un montant de :
2:Z payé suivant

FANS 4

f 199. =
 LOMPTALLE &

ORIGINAL

Livre d'enregistrement Zone de’ pr
vo. 1] roi 44
l ,
; "
ve
vin _ l +
1 é: /
/5,
myt t v 1 . ns + [ t v
v ni nat ° ee
rm Y \ : 1 L - .
. ni 1 ; t - D
on In 1 é ‘un f “417 FLN T ES + : 4
#tià "Etat “ -
1 1 di n laühtation + .

Les Linmtes....tenants.…c

Le MÉRARE le

des charges qui grèvent, cetie 22°"

8

ssRemen dev ire!
mie
PT Le CAS
Ps PA DMANIEn JA, meteo ur
Has. ou. Dh dde Linie
GRR CNT DT
no eg DA ea ons épuritipitss étéerifi
dé

